Citation Nr: 0308784	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  96-23 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to May 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 2000.  This matter was 
originally on appeal from a December 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
in October 1995 due to an acute massive myocardial infarction 
caused by hypertension and arteriosclerotic heart disease.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, rated as 50 
percent disabling.  

3.  The majority of the competent medical evidence shows that 
the veteran's service-connected post-traumatic stress 
disorder contributed substantially or materially to the 
production of his death.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected post-traumatic stress 
disorder was a contributory cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.312 (2002).  

2.  The appellant is eligible for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's August 2000 Remand, in correspondence 
dated in October 2000, the RO advised the appellant that it 
needed all treatment records from Dr. R., Dr. P., and Hancock 
County Medical Center for the veteran's final period of 
hospitalization as well as treatment records from all 
physicians providing treatment for post-traumatic stress 
disorder (PTSD) and cardiovascular disorders.  The RO 
instructed the appellant to sign the enclosed consent forms.  
In November 2000, the appellant submitted a letter from Dr. 
M. with treatment records from Humana Hospital Morristown and 
East Tennessee Heart Consultants.  She responded that Drs. R. 
and P. were no longer in practice and referred the RO to 
previously submitted letters from them and medical records.  
She also responded that records from Hancock County Medical 
Center were no longer available.  In correspondence dated in 
October 2001 to Dr. M., the RO requested a copy of the 
medical evidence upon which Dr. M.'s opinion was based.  The 
November 2001 Report of Contact notes that Dr. M. indicated 
that he had no other medical evidence to submit and that his 
opinion was based on all the medical reports he furnished 
with his November 2000 letter.  

The RO also provided the appellant with notice of the 
Veterans Claim Assistance Act of 2000 (VCAA) in 
correspondence dated in December 2002.  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159.  The RO advised the appellant of what the 
evidence must show to establish entitlement to service-
connected death benefits, what additional information or 
evidence was still needed from her, what she could do to help 
with her claims, and what evidence had been obtained to 
support her claims.  In January 2003, the appellant indicated 
that she had no further evidence to submit and waived the 30-
day period prescribed.  As directed by the Board, the RO 
referred the veteran's claims folder to a cardiology 
specialist for an opinion regarding any relationship between 
the veteran's service-connected PTSD and the cause of death.   
The specialist furnished an opinion in January 2003.  The RO 
readjudicated the claim, denied the claim, and issued a 
Supplemental Statement of the Case (SSOC) in February 2003-a 
copy of which was provided to the appellant.  The appellant's 
March 2003 response is noted.  Based on the foregoing 
actions, the Board finds that that the RO complied with the 
Remand instructions.   Stegall v. West, 11 Vet. App. 268 
(1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice described above, the RO provided the appellant 
with a copy of the rating decision, Statement of the Case, 
and Supplemental Statements of the Case, which together have 
adequately informed the appellant of the evidence needed to 
substantiate her claims.  The RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  In addition to the evidence 
developed on Remand, previously in letters dated in 1997, the 
RO requested that Drs. P. and R. provide a medical basis for 
their opinions expressed in letters dated in November 1997.  
Dr. R. did not respond.  Dr. P. responded that all he could 
state was contained in the letter and that his specialty was 
family practice.  The appellant has not made the RO or the 
Board aware of any other evidence relevant to her appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claims.  
Moreover, VA has fully discharged its duty to notify the 
appellant of the evidence necessary to substantiate the 
claims and of the responsibility of VA and the appellant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
the principle cause of death it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death it 
must have contributed substantially or materially to the 
production of death.  38 C.F.R. § 3.312(c)(1).  

The record reflects that the veteran died in October 1995, 
and that at the time of his death, the veteran was service-
connected for PTSD, rated as 50 percent disabling.  The death 
certificate lists the immediate cause of death as due to an 
acute, massive myocardial infarction with hypertension and 
arteriosclerotic heart disease listed as the underlying 
causes.

In a March 1996 letter from Dr. R., he indicated that he had 
treated the veteran for a number of years for extreme 
nervousness due to PTSD.  Dr. R. opined that the veteran's 
extreme nervousness and stress might have been a contributing 
factor to his death.  Dr. R. added that he deemed the veteran 
as totally and permanently disabled for years due to his 
nervous condition.  In a November 1997 letter, Dr. R. 
reported that he found the veteran's condition, PTSD, was 
very severe and noted that the veteran was an extremely 
nervous individual, and that the flashbacks from his PTSD 
gradually worsened and increased in frequency.  He opined 
that the veteran's PTSD brought on his fatal heart attack.  
As discussed earlier, Dr. R. did not respond to the RO's 
request for a medical basis for his opinion.  Hancock County 
Hospital records dated from February 1975 to October 1981, 
however, confirm that Dr. R. treated the veteran for anxiety 
and nervousness and note a diagnosis of hypertension as early 
as February 1975.

In a February 1996 letter from Dr. P., he indicated that he 
was the family physician for the past 43 years.  Dr. P. 
maintained that for the past 12 to 15 years, the veteran 
gradually worsened "with his nervous system."   Dr. P. 
opined that the stress and strain on the veteran and a severe 
case of PTSD contributed to his massive heart attack.  In a 
November 1997 letter from Dr. P., he maintained that the 
veteran's condition worsened and the flashbacks occurred more 
often.  He opined that the veteran's condition "was so bad 
that it related to his nervous and heart condition that later 
caused his fatal heart attack."

VA treatment records dated from February 1981 to January 1995 
include early assessments/impressions of an anxiety disorder 
and are replete with the veteran's complaints of nervousness.  
These records also clearly indicate that anxiety and 
nervousness were symptoms of the later diagnosed PTSD.  
Indeed, at the veteran's September 1993 VA examination 
conducted in connection with a claim for a higher evaluation, 
the examiner noted that the veteran appeared very anxious 
throughout the evaluation and even displayed a nervous facial 
tremor during most of the session.  It is very significant 
that the veteran was hospitalized from December 1994 to 
January 1995 (less than a year before his death) due to 
violent behavior and depression.  The clinical record on the 
hospitalization noted diagnoses of chronic PTSD and dysthymic 
disorder.  Although Drs. R. and P. did not clearly articulate 
a medical basis for their opinions, the foregoing medical 
evidence of record tends to show a relationship between the 
veteran's service-connected PTSD and the cause of death.  
Thus, the Board finds that Drs. P. and R.'s opinions 
constitute competent medical evidence which are favorable to 
the appellant's position.  

In a November 2000 letter from Dr. M., he noted that he 
reviewed Drs. P. and R.'s letters, Humana Hospital Morristown 
records, East Tennessee Heart Consultants records, and a 
report he prepared on the veteran in March 1991.  Dr. M. 
reported that the records showed that the veteran had 
progressive deterioration in his emotional state throughout 
his life and that he continued throughout his life to have 
symptoms of PTSD and severe depression.  Dr. M. opined that 
the veteran's PTSD contributed significantly to his death and 
that it was likely and probable that an acute episode of his 
PTSD symptoms compromised his physiological tolerance and 
increased his chances of death through myocardial infarct.  
The Board finds that Dr. M.'s opinion constitutes competent 
medical evidence supported by an adequate medical basis 
provided in the medical records he reviewed, which is 
favorable to the appellant's position.  

The January 2003 VA examination report shows that the 
cardiology specialist reviewed the claims folder.  The 
specialist noted that the veteran clearly had a long 
psychiatric history of PTSD, presumably arising from 
experiences occurred in combat duty in Korea.  He maintained 
that with regard to the subsequent development of 
atherosclerosis and what role the veteran's time in the 
military and his PTSD played in that was only speculative at 
best.  He indicated that on the other hand, tobacco smoking 
and hypercholesterolemia clearly played a role in the 
development of coronary artery disease.  He added that these 
were risk factors.  The specialist noted that the first 
objective findings of heart disease were established in 1991 
and the time interval from the veteran's separation from the 
military until 1991 was well over 30 years.  The specialist 
asserted that it would be hard for him to determine any link.  
The specialist opined that he did not believe that the 
veteran's atherosclerosis and subsequent death related 
atherosclerotic coronary artery disease could be firmly 
established to his service in the military.  The specialist's 
opinion is clearly unfavorable to the veteran's position. 

There are three favorable opinions to one unfavorable opinion 
that the veteran's service-connected PTSD contributed to the 
cause of his death.  The grant of service connection for the 
cause of the veteran's death is therefore warranted.  

The surviving spouse of a veteran who dies as the result of a 
service-connected disability is entitled to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021.  Since the appellant is 
the veteran's surviving spouse, and because the Board has 
found that the veteran died of a service-connected disease, 
the appellant is entitled to Dependents' Educational 
Assistance.


ORDER

Service connection for cause of the veteran's death is 
granted.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is granted.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

